530 F.Supp.2d 1352 (2008)
In re: PEREGRINE SYSTEMS, INC., SECURITIES LITIGATION.
MDL No. 1889.
United States Judicial Panel on Multidistrict Litigation.
January 2, 2008.
Before JOHN G. HEYBURN II, Chairman, D. LOWELL JENSEN, ROBERT L. MILLER, JR., DAVID R. HANSEN, J. FREDERICK MOTZ, KATHRYN H. VRATIL and ANTHONY J. SCIRICA[*], Judges of the Panel.

TRANSFER ORDER
JOHN G. HEYBURN II, Chairman.
Before the entire Panel *: Defendant Arthur Andersen. LLP and the New Jersey plaintiff have jointly moved, pursuant to 28 U.S.C. § 1407, to centralize this litigation for coordinated or consolidated pretrial proceedings in the Southern District of California. No party has responded to the motion.
This litigation presently consists of 35 actions listed on Schedule A and pending in two districts as follows: 34 actions in *1353 the Southern District of California and one action in the District of New Jersey.
After considering the argument of counsel, we find that the actions in this litigation involve common questions of fact, and that centralization under Section 1407 in the Southern District of California will serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation. All actions share factual questions arising out of alleged misrepresentations or omissions relating to improper accounting practices at Peregrine Systems, Inc., between 2000-02. Centralization under Section 1407 will eliminate duplicative discovery; avoid inconsistent pretrial rulings; and conserve the resources of the parties, their counsel and the judiciary.
We further find that the Southern District of California is an appropriate transferee district for this litigation, because (1) 34 of the 35 actions are already pending there, (2) relevant documents and witnesses are likely in proximity to Peregrine Systems, Inc.'s former headquarters in San Diego, California, and (3) the Section 1407 motion proposing selection of this district is unopposed.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the action listed on Schedule A and pending in the District of New Jersey is transferred to the Southern District of California and, with the consent of that court, assigned to the Honorable Roger Benitez for coordinated or consolidated pretrial proceedings with the actions pending there and listed on Schedule A.

SCHEDULE A
MDL No. 1889  In re: Peregrine Systems, Inc. Securities Litigation
Southern District of California

Alan Marshall, et al. v. Peregrine Systems, Inc., et al., C.A. No. 3:02-870

Richard Bowe v. Peregrine Systems, Inc., et al., CA. No. 3:02-871

Joel A. Gerber v. Peregrine Systems, Inc., et al., C.A. No. 3:02-882

Peter Ahrens v. Peregrine Systems, Inc., et al., CA. No. 3:02-885

Blake Halberg v. Peregrine Systems Inc., et al., C.A. No. 3:02-886

Chris Martin v. Peregrine Systems, Inc., et al., C.A. No. 3:02-887

Ira Gaines v. Peregrine Systems, Inc., et al., CA. No. 3:02-890

Jeff Michon, et at. v. Peregrine Systems, Inc., et al., C.A. No. 3:02-891

Peter J. Krinsky v. Peregrine Systems, Inc., et al., C.A. No. 3:02-902

Jonathan D. Layes v. Peregrine Systems, Inc., et al., CA. No. 3:02-906

Alan Berkowitz v. Peregrine Systems, Inc., et al., C.A. No. 3:02-921

Mendel Spiegel, et al. v. Peregrine Systems, Inc., et al., C.A. No. 3:02-926

Gabriel West v. Peregrine Systems, Inc., et al., C.A. No. 3:02-951

Randy Lee v. Peregrine Systems, Inc., et al., C.A. No. 3:02-979

Henry Frankel v. Peregrine Systems, Inc., et al., C.A. No. 3:02-996

Richard Schleicher v. Peregrine Systems, Inc., et al., C.A. No. 3:02-1002

Anthony Boarman v. Peregrine Systems, Inc., et al., C.A. No. 3:02-1010

Eric P. Daniels v. Peregrine Systems, Inc., et al., C.A. No. 3:02-1011

Donna Murray v. Peregrine Systems, Inc., et al., C.A. No. 3:02-1022

Stephen Anish v. Peregrine Systems, Inc., et al., C.A. No. 3:02-1047

Robert Renzi v. Peregrine Systems, Inc., et al., C.A. No. 3:02-1060

*1354 Craig McCarthy v. Peregrine Systems, Inc., et al., C.A. No. 3:02-1061

Stoneridge Investment Partners, LLC v. Peregrine Systems, Inc., et al., C.A. No. 3:02-1073

Heywood Waga v. Peregrine Systems, Inc., et al., C.A. No. 3:02-1095

Michael J. Farrell v. Peregrine Systems, et al., C.A. No. 3:02-1120

Mateo Camarillo, et al. v. Peregrine Systems, Inc., et al., C.A. No. 3:02-1168

Congregation Bais Avrohom v. Peregine Systems, Inc., et al., C.A. No. 3:02-1174

Katy Cox Johnson v. Peregrine Systems, Inc., et al., C.A. No. 3:02-1176

Alan Hylton v. Peregrine Systems, Inc., et al., C.A. No. 3:02-1207

Janet Kusmierski, et al. v. Peregrine Systems, Inc., et al., C.A. No. 3:02-1208

Michele Voth, et al. v. Peregrine Systems, Inc., et al., C.A. No. 3:02-1238

Blair Alexander v. Matthew C. Gless, et al., C.A. No. 3:02-1242

Felix Lecocq v. Peregrine Systems, Inc., et al., C.A. No. 3:02-2550

William V. Alesi v. Matthew C. Gless, et al., C.A. No. 3:03-57
District of New Jersey

David Hildes, etc. v. Arthur Andersen, LLP, et al., C.A. No. 2:07-393
NOTES
[*]  Judge Scirica took no part in the disposition of this matter.